—Order, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about August 13, 1998, which, to the extent appealed from as limited by the brief, granted the motion by the proponent of the subject will for summary judgment, in part, dismissing objectant-appellant’s objections to probate premised on lack of testamentary capacity, and fraud and undue influence, unanimously affirmed, without costs.
The Surrogate properly found that proponent-respondent made out a prima facie case for dismissal of objectant’s claims of lack of testamentary capacity, and fraud and undue influence, and objectant’s consequent burden to demonstrate the existence of triable issues was not met by his conclusory and speculative assertions of a vast conspiracy by the will beneficiaries (see, Matter of Bustanoby, 262 AD2d 407; Matter of Tully, 227 AD2d 288; Matter of Bartel, 214 AD2d 476, 477). Moreover, objectant has failed to demonstrate that any purpose would be served by additional discovery or that there are “special circumstances” warranting expansion of the so-called three-two rule (see, 22 NYCRR 207.27). Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.